
	
		II
		112th CONGRESS
		1st Session
		S. 1733
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Tester (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish the Commission on the Review of the Overseas
		  Military Facility Structure of the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commission on the Review of the
			 Overseas Military Facility Structure of the United States Act of
			 2011.
		2.Commission on
			 review of overseas military facility structure of the United States
			(a)In
			 general
				(1)EstablishmentThere is established the Commission on the
			 Review of the Overseas Military Facility Structure of the United States (in
			 this section referred to as the Commission).
				(2)Composition
					(A)In
			 generalThe Commission shall be composed of eight members of
			 whom—
						(i)two
			 shall be appointed by the majority leader of the Senate;
						(ii)two shall be
			 appointed by the minority leader of the Senate;
						(iii)two shall be
			 appointed by the Speaker of the House of Representatives; and
						(iv)two shall be
			 appointed by the minority leader of the House of Representatives.
						(B)QualificationsIndividuals
			 appointed to the Commission shall have significant experience in the national
			 security or foreign policy of the United States.
					(C)Deadline for
			 appointmentAppointments of the members of the Commission shall
			 be made not later than 45 days after the date of the enactment of this
			 Act.
					(D)Chairman and
			 vice chairmanThe Commission shall select a Chairman and Vice
			 Chairman from among it members.
					(3)Tenure;
			 vacanciesMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
				(4)Meetings
					(A)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(B)Calling of the
			 ChairmanThe Commission shall meet at the call of the
			 Chairman.
					(C)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					(b)Duties
				(1)Study of
			 overseas military facility structure
					(A)In
			 generalThe Commission shall conduct a thorough study of matters
			 relating to the military facility structure of the United States
			 overseas.
					(B)ScopeIn
			 conducting the study, the Commission shall—
						(i)assess the number
			 of forces required to be forward based outside the United States;
						(ii)examine the
			 current state of the military facilities and training ranges of the United
			 States overseas for all permanent stations and deployed locations, including
			 the condition of land and improvements at such facilities and ranges and the
			 availability of additional land, if required, for such facilities and
			 ranges;
						(iii)identify the
			 amounts received by the United States, whether in direct payments, in-kind
			 contributions, or otherwise, from foreign countries by reason of military
			 facilities of the United States overseas;
						(iv)assess the
			 feasibility and advisability of the closure or realignment of military
			 facilities of the United States overseas, or of the establishment of new
			 military facilities of the United States overseas;
						(v)consider the
			 findings of the February 2011 Government Accountability Office report,
			 Additional Cost Information and Stakeholder Input Necessary to Assess
			 Military Posture in Europe, GAO–11–131; and
						(vi)consider or
			 assess any other issue relating to military facilities of the United States
			 overseas that the Commission considers appropriate.
						(2)Report
					(A)In
			 generalNot later than 60 days after holding its final public
			 hearing, the Commission shall submit to the President and Congress a report
			 which shall contain a detailed statement of the findings and conclusions of the
			 Commission, together with its recommendations for such legislation and
			 administrative actions as it considers appropriate.
					(B)Proposed
			 overseas basing strategyIn addition to the matters specified in
			 subparagraph (A), the report shall also include a proposal by the Commission
			 for an overseas basing strategy for the Department of Defense in order to meet
			 the current and future mission of the Department, taking into account
			 heightened fiscal constraints.
					(C)Focus on
			 particular issuesThe report shall focus on current and future
			 geopolitical posturing, operational requirements, mobility, quality of life,
			 cost, and synchronization with the combatant commands.
					(c)Powers
				(1)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this section.
				(2)Information
			 sharingThe Commission may secure directly from any Federal
			 department or agency such information as the Commission considers necessary to
			 carry out this section. Upon request of the Chairman of the Commission, the
			 head of such department or agency shall furnish such information to the
			 Commission.
				(3)Administrative
			 supportUpon request of the Commission, the Administrator of
			 General Services shall provide to the Commission, on a reimbursable basis, the
			 administrative support necessary for the Commission to carry out its duties
			 under this section.
				(4)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the Federal
			 Government.
				(5)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
				(d)Personnel
			 Matters
				(1)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission under this section. All members of
			 the Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
				(2)Travel
					(A)ExpensesMembers
			 of the Commission shall be allowed travel expenses, including per diem in lieu
			 of subsistence, at rates authorized for employees of agencies under subchapter
			 I of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the Commission
			 under this section.
					(B)Military
			 aircraftMembers and staff of the Commission may receive
			 transportation on military aircraft to and from the United States, and
			 overseas, for purposes of the performance of the duties of the Commission to
			 the extent that such transportation will not interfere with the requirements of
			 military operations.
					(3)Staffing
					(A)Executive
			 directorThe Chairman of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties under this section. The employment of an
			 executive director shall be subject to confirmation by the Commission.
					(B)StaffThe
			 Commission may employ a staff to assist the Commission in carrying out its
			 duties. The total number of the staff of the Commission, including an executive
			 director under subparagraph (A), may not exceed 12.
					(C)CompensationThe
			 Chairman of the Commission may fix the compensation of the executive director
			 and other personnel without regard to chapter 51 and subchapter III of chapter
			 53 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
					(4)DetailsAny
			 employee of the Department of Defense, the Department of State, or the
			 Government Accountability Office may be detailed to the Commission without
			 reimbursement, and such detail shall be without interruption or loss of civil
			 service status or privilege.
				(5)Temporary and
			 intermittent servicesThe Chairman of the Commission may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
				(e)Security
				(1)Security
			 clearancesMembers and staff of the Commission, and any experts
			 and consultants to the Commission, shall possess security clearances
			 appropriate for their duties with the Commission under this section.
				(2)Information
			 securityThe Secretary of Defense shall assume responsibility for
			 the handling and disposition of any information relating to the national
			 security of the United States that is received, considered, or used by the
			 Commission under this section.
				(f)TerminationThe
			 Commission shall terminate 45 days after the date on which the Commission
			 submits its report under subsection (b).
			
